Citation Nr: 1144111	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  05-34 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

John Francis, Counsel 







INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from September 1965 to December 1968 and in the U.S. Marine Corps from August 1973 to August 2001. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2008, the Board denied service connection for a heart disorder.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In January 2010, the Court vacated the decision and remanded the claim for further development.  

In June 2010, the Board remanded the claim for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  


REMAND

The Veteran contends that his service and post-service records contain a history of electrocardiogram abnormalities and that these test results and a February 2003 opinion of a private physician substantiate that he has a chronic heart disorder which first manifested in service.  

In the June 2010 remand, the Board directed that the Veteran receive a VA examination by a cardiologist.  The Board requested that the cardiologist diagnose all current cardiovascular disorders and comment on the private physician's February 2003 diagnosis of myocardial ischemia and on his September 2005 diagnosis of mild cardiac conduction abnormality.  

An examination was performed in October 2010.  The VA cardiologist ordered an echocardiogram and exercise electrocardiogram (stress ECG).  The echocardiogram obtained in November 2010 was evaluated as abnormal but no specific cardiovascular diagnosis was noted.  The claims file does not contain a report of the stress ECG, but in January 2011, the cardiologist noted that he reviewed the results of that test and concluded that it was negative for ischemia.  The cardiologist noted that a January 2003 electrocardiogram cited by the private physician in February 2003 was a non-diagnostic test for ischemia.  

The cardiologist did not comment directly on the 2005 diagnosis of conduction abnormalities or indicate whether the abnormalities represented a form of cardiovascular disease.   However, the Board advises the Veteran that the author of a medical text on electrocardiography noted: 

The ECG is a laboratory test only and is not a sine qua non of heart disease diagnosis.  A patient with an organic heart disorder may have a normal ECG, and a perfectly normal individual may show nonspecific electrocardiographic abnormalities....The ECG must always be interpreted in conjunction with the clinical findings.  

Mervin J. Goldman, MD, Principles of Clinical Electrocardiology, 1 (12th ed. 1986).  The Board advises the Veteran that this excerpt from the medical text will be considered when reviewing the claim.  38 C.F.R. § 20.903 (b) (2011).  

In correspondence in June 2011, the Veteran requested copies of VA electrocardiogram and clinical evaluations from the Van Zandt VA Medical Center between 2006 and 2010 including the results of the October 18, 2010 exercise electrocardiogram (stress ECG) and the January 10, 2011 cardiologist's addendum report.  The Veteran requested that the adjudication of his appeal be held in abeyance for 90 days after receipt of the information in order to consult with a private specialist.  As not all test results requested by the Veteran are associated with the claims file, a remand is necessary to obtain the records and provide copies to the Veteran with an opportunity to seek additional opinions and respond.  



Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with copies of all VA electrocardiogram and clinical evaluations from the Van Zandt VA Medical Center between 2006 and 2010 including the results of the October 18, 2010 exercise electrocardiogram (stress ECG) and the January 10, 2011cardiologist's addendum report.   Associate copies of all materials provided to the Veteran in the claims file including the results of the stress ECG and any additional examination reports or addenda.  

2.  Then, hold in abeyance further adjudication of the claim for service connection for a heart disorder for 90 days.  Associate any new evidence submitted by the Veteran with the claims file.

3.  Then, review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  The RO should then readjudicate the claim for service connection for a heart disorder.   If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim is both critical and appreciated.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


